                                            Case 09-61855-bem                Doc 161           Filed 07/29/19 Entered 07/29/19 17:22:48                                       Desc
                                                                                                   Page 1 of 20
                                                                                       Form 1
                                                                                                                                                                                                           Page: 1-1
                                                                   Individual Estate Property Record and Report
                                                                                    Asset Cases
Case No.:    09-61855-BEM                                                                                                                   Trustee Name:        (300320) S. Gregory Hays
Case Name:      SHAW, TODD ANTHONY                                                                                                          Date Filed (f) or Converted (c): 01/26/2009 (f)
                                                                                                                                            § 341(a) Meeting Date:       03/06/2009
For Period Ending:      06/30/2019                                                                                                          Claims Bar Date: 03/09/2010

                                                      1                                             2                              3                            4                      5                          6

                                            Asset Description                                    Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                 (Scheduled And Unscheduled (u) Property)                      Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                  Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                     and Other Costs)                                                             Remaining Assets

    1       1010 FOREST OVERLOOK DRIVE, ATLANTA, GEORGIA                                                500,000.00                               0.00           OA                                 0.00                        FA
            Notice of abandonment filed 1/4/2011.

    2       CASH ON HAND                                                                                     200.00                              0.00                                              0.00                        FA

    3       CHECKING ACCOUNT - WELLS FARGO                                                                3,000.00                               0.00                                              0.00                        FA

    4       SAVINGS ACCOUNT - WELLS FARGO                                                                    200.00                              0.00                                              0.00                        FA

    5       HOUSEHOLD GOODS AND FURNISHINGS                                                              15,000.00                         10,800.00                                               0.00                        FA

    6       AWARDS                                                                                       Unknown                                 0.00                                              0.00                        FA

    7       WEARING APPAREL                                                                               3,000.00                               0.00                                              0.00                        FA

    8       FURS AND JEWELRY                                                                                 250.00                              0.00                                              0.00                        FA

    9       ALLIANCE AUTO LEASE DEPOSIT                                                                  10,000.00                               0.00                                              0.00                        FA
            Alliance Auto is no longer in business.

    10      2005 DODGE MAGNUM                                                                            13,000.00                               0.00           OA                                 0.00                        FA
            Notice of Abandonment filed 8/12/09 (DKT#49)

   11*      MUSIC ROYALTIES (u) (See Footnote)                                                           Unknown                           22,867.56                                       481,699.13                 250,000.00

   INT      INTEREST (u)                                                                                 Unknown                                 N/A                                           95.50                   Unknown

   12       Assets               Totals        (Excluding unknown values)                           $544,650.00                           $33,667.56                                    $481,794.63               $250,000.00


     RE PROP# 11           As of April 2019, the lien on music royalties has been satisfied.
                                       Case 09-61855-bem               Doc 161        Filed 07/29/19 Entered 07/29/19 17:22:48                        Desc
                                                                                          Page 2 of 20
                                                                              Form 1
                                                                                                                                                                                   Page: 1-2
                                                          Individual Estate Property Record and Report
                                                                           Asset Cases
Case No.:    09-61855-BEM                                                                                                  Trustee Name:      (300320) S. Gregory Hays
Case Name:     SHAW, TODD ANTHONY                                                                                          Date Filed (f) or Converted (c): 01/26/2009 (f)
                                                                                                                           § 341(a) Meeting Date:   03/06/2009
For Period Ending:     06/30/2019                                                                                          Claims Bar Date: 03/09/2010


      Major Activities Affecting Case Closing:
                                    Through a settlement with Zomba Recordings (Docket # 62), the continuing music royalties owed to the Debtor were split with 20% being paid to the
                                    bankruptcy estate and 80% being paid to Zomba until Zomba's secured claim is satisfied.

                                    Due to a 2016 sampling of an estate composition and a considerable increase in royalties, the Zomba loan was satisfied in early 2019. The Trustee is
                                    planning an interim distribution to pay administrative claims and all priority and secured tax claims in full. The Trustee anticipates pursuing the sale of
                                    the music catalog.

      Initial Projected Date Of Final Report (TFR):            12/31/2010                                  Current Projected Date Of Final Report (TFR):              03/31/2020


             07/29/2019                                                                                     /s/S. Gregory Hays

                Date                                                                                        S. Gregory Hays
                                            Case 09-61855-bem           Doc 161           Filed 07/29/19 Entered 07/29/19 17:22:48                               Desc
                                                                                              Page 3 of 20
                                                                                 Form 2                                                                                                         Page: 2-1
                                                                 Cash Receipts And Disbursements Record
Case No.:                      09-61855-BEM                                                                 Trustee Name:                 S. Gregory Hays (300320)
Case Name:                     SHAW, TODD ANTHONY                                                           Bank Name:                    JPMORGAN CHASE BANK, N.A.
Taxpayer ID #:                 **-***5016                                                                   Account #:                    ********4265 Money Market Account
For Period Ending:             06/30/2019                                                                   Blanket Bond (per case limit): $30,203,000.00
                                                                                                            Separate Bond (if applicable): N/A

    1            2                                3                                                     4                                              5                        6                    7

  Trans.    Check or                  Paid To / Received From                        Description of Transaction                    Uniform          Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                               Tran. Code          $                        $

 12/14/09                From Account #********4266                  Transfer from Operating to MMA                                9999-000                 76,535.60                                    76,535.60

 12/31/09     Int        JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.1200%                                   1270-000                      2.21                                    76,537.81

 01/29/10     Int        JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.1200%                                   1270-000                      7.28                                    76,545.09

 02/26/10     Int        JPMORGAN CHASE BANK, N.A.                   Interest posting at 0.1200%                                   1270-000                      7.02                                    76,552.11

 03/18/10     Int        JPMORGAN CHASE BANK, N.A.                   Current Interest Rate is 0.0700%                              1270-000                      4.77                                    76,556.88

 03/18/10                Wire out to BNYM account ********4265       Wire out to BNYM account 000258294265                         9999-000                -76,556.88                                          0.00

                                                                       COLUMN TOTALS                                                                             0.00                  0.00                    $0.00
                                                                                Less: Bank Transfers/CDs                                                       -21.28                  0.00
                                                                       Subtotal                                                                                 21.28                  0.00
                 true                                                           Less: Payments to Debtors                                                                              0.00

                                                                       NET Receipts / Disbursements                                                            $21.28                 $0.00




                                                                                                                                                                                                     false

{ } Asset Reference(s)                                                                                                                                                  ! - transaction has not been cleared
                                             Case 09-61855-bem        Doc 161           Filed 07/29/19 Entered 07/29/19 17:22:48                              Desc
                                                                                            Page 4 of 20
                                                                                Form 2                                                                                                         Page: 2-2
                                                                Cash Receipts And Disbursements Record
Case No.:                       09-61855-BEM                                                             Trustee Name:                 S. Gregory Hays (300320)
Case Name:                      SHAW, TODD ANTHONY                                                       Bank Name:                    JPMORGAN CHASE BANK, N.A.
Taxpayer ID #:                  **-***5016                                                               Account #:                    ********4266 Checking Account
For Period Ending:              06/30/2019                                                               Blanket Bond (per case limit): $30,203,000.00
                                                                                                         Separate Bond (if applicable): N/A

    1            2                                  3                                                4                                              5                        6                     7

  Trans.    Check or                  Paid To / Received From                       Description of Transaction                  Uniform          Deposit              Disbursement           Account Balance
   Date      Ref. #                                                                                                            Tran. Code          $                        $

 12/11/09     {11}       Zomba Enterprises Inc                      Wire - Per Stipulation and Order dated November 24, 2009    1223-000                 76,535.60                                     76,535.60

 12/14/09                To Account #********4265                   Transfer from Operating to MMA                              9999-000                                         76,535.60                  0.00

                                                                      COLUMN TOTALS                                                                      76,535.60               76,535.60                  $0.00
                                                                              Less: Bank Transfers/CDs                                                        0.00               76,535.60
                                                                      Subtotal                                                                           76,535.60                    0.00
                 true                                                         Less: Payments to Debtors                                                                               0.00

                                                                      NET Receipts / Disbursements                                                      $76,535.60                   $0.00




                                                                                                                                                                                                   false

{ } Asset Reference(s)                                                                                                                                               ! - transaction has not been cleared
                                             Case 09-61855-bem          Doc 161            Filed 07/29/19 Entered 07/29/19 17:22:48                                   Desc
                                                                                               Page 5 of 20
                                                                                 Form 2                                                                                                               Page: 2-3
                                                                 Cash Receipts And Disbursements Record
Case No.:                       09-61855-BEM                                                                Trustee Name:                      S. Gregory Hays (300320)
Case Name:                      SHAW, TODD ANTHONY                                                          Bank Name:                         The Bank of New York Mellon
Taxpayer ID #:                  **-***5016                                                                  Account #:                         **********4266 Checking Account
For Period Ending:              06/30/2019                                                                  Blanket Bond (per case limit): $30,203,000.00
                                                                                                            Separate Bond (if applicable): N/A

    1            2                                 3                                                    4                                                   5                       6                     7

  Trans.    Check or                   Paid To / Received From                        Description of Transaction                        Uniform          Deposit             Disbursement           Account Balance
   Date      Ref. #                                                                                                                    Tran. Code          $                       $

 04/29/10     {11}       Universal Music Publishing Inc              Royalties                                                          1223-000                10,878.98                                     10,878.98

 05/15/10                To Account #**********4265                  Transfer from Operating to MMA                                     9999-000                                        10,878.98                  0.00

 06/14/10    10101       Premium Financing Specialists Inc.          Policy #**-***-***183-6 Property at 1010 Forest Overlook           2420-750                                          536.38                 -536.38
                                                                     Drive, Atlanta, GA, 30331.

 06/15/10                From Account #**********4265                Transfer from MMA to Operating                                     9999-000                   536.38                                          0.00

 06/29/10                From Account #**********4265                Transfer from MMA to Operating                                     9999-000                   695.27                                        695.27

 06/29/10    10102       Hays Financial Consulting, LLC              Per court order dated 6/23/10 - Reimbursement for payments         2420-750                                          695.27                   0.00
                                                                     of $158.89 to Willis of Oregon and $536.38 to Premium
                                                                     Financing Specialists, docket # 92.

 07/08/10                From Account #**********4265                Transfer from MMA to Operating                                     9999-000                   536.38                                        536.38

 07/08/10    10103       Imperial Credit Corporation                 Acct #**-***-***183-6 due 7/15/10. Per Order, docket # 92.         2420-750                                          536.38                   0.00

 07/31/10                From Account #**********4265                Transfer from MMA to Operating                                     9999-000                   600.00                                        600.00

 07/31/10    10104       Imperial Credit Corporation                 Acct #**-***-***183-6. Per Order, docket # 92.                     2420-750                                          536.38                  63.62

 08/31/10                From Account #**********4265                Transfer from MMA to Operating                                     9999-000                   472.76                                        536.38

 08/31/10    10105       Imperial Credit Corporation                 Acct #**-***-***183-6. Per Order, docket # 92.                     2420-750                                          536.38                   0.00

 09/30/10                From Account #**********4265                Transfer from MMA to Operating                                     9999-000                 1,200.00                                      1,200.00

 09/30/10    10106       Metro Atlanta Property Management and       Invoice #4265 per court order docket #96                           2420-000                                         1,200.00                  0.00
                         Preservation, LLC

 10/01/10     {11}       Universal Music Publishing Inc              AGWH 063010 Royal Payment                                          1223-000                15,542.34                                     15,542.34

 10/11/10                To Account #**********4265                  Transfer from Operating to MMA                                     9999-000                                        15,542.34                  0.00

 10/12/10    10107       Imperial Credit Corporation                 Acct #**-***-***183-6. Per Order, docket # 92.                     2420-750                                          536.38                 -536.38

 10/13/10                From Account #**********4265                Transfer from MMA to Operating                                     9999-000                   536.38                                          0.00

 11/02/10                From Account #**********4265                Transfer from MMA to Operating                                     9999-000                   563.20                                        563.20



                                                                                                                                  Page Subtotals:          $31,561.69              $30,998.49             true

{ } Asset Reference(s)                                                                                                                                                      ! - transaction has not been cleared
                                             Case 09-61855-bem           Doc 161            Filed 07/29/19 Entered 07/29/19 17:22:48                                 Desc
                                                                                                Page 6 of 20
                                                                                  Form 2                                                                                                             Page: 2-4
                                                                  Cash Receipts And Disbursements Record
Case No.:                       09-61855-BEM                                                                 Trustee Name:                    S. Gregory Hays (300320)
Case Name:                      SHAW, TODD ANTHONY                                                           Bank Name:                       The Bank of New York Mellon
Taxpayer ID #:                  **-***5016                                                                   Account #:                       **********4266 Checking Account
For Period Ending:              06/30/2019                                                                   Blanket Bond (per case limit): $30,203,000.00
                                                                                                             Separate Bond (if applicable): N/A

    1            2                                   3                                                   4                                                 5                       6                     7

  Trans.    Check or                    Paid To / Received From                        Description of Transaction                      Uniform          Deposit             Disbursement           Account Balance
   Date      Ref. #                                                                                                                   Tran. Code          $                       $

 11/02/10    10108       Imperial Credit Corporation                  Acct #**-***-***183-6. Per Order, docket # 92.                   2420-750                                          563.20                   0.00

 11/30/10                From Account #**********4265                 Transfer from MMA to Operating                                   9999-000                   536.38                                        536.38

 11/30/10    10109       Imperial Credit Corporation                  Acct #**-***-***183-6. Per Order, docket # 92.                   2420-750                                          536.38                   0.00

 01/03/11                From Account #**********4265                 Transfer from MMA to Operating                                   9999-000                   536.38                                        536.38

 01/03/11    10110       Imperial Credit Corporation                  Acct #**-***-***183-6. Per Order, docket # 92. Voided on         2420-750                                          536.38                   0.00
                                                                      01/03/2011

 01/03/11    10110       Imperial Credit Corporation                  Acct #**-***-***183-6. Per Order, docket # 92. Voided on         2420-750                                          -536.38                536.38
                                                                      01/03/2011

 01/03/11    10111       Pro Lawn Inc                                 Lawn maintenance for 1010 Forest Overlook Drive for              2420-000                                          400.00                 136.38
                                                                      property sale listing. Paid per Order, Dkt # 105

 03/07/11                To Account #**********4265                   Transfer from Operating to MMA                                   9999-000                                          136.38                   0.00

 04/05/11     {11}       Universal Music Publishing Inc               Royalty payment - July-Dec 2010                                  1223-000                25,713.64                                     25,713.64

 04/11/11    10112       Hays Financial Consulting, LLC               Per court order, docket #82 Reimbursement of insurance           2420-750                                         2,086.21             23,627.43
                                                                      expenses

 04/11/11                To Account #**********4265                   Transfer from Operating to MMA                                   9999-000                                        23,627.43                  0.00

 04/13/11                From Account #**********4265                 Transfer from MMA to Operating                                   9999-000                 2,300.00                                      2,300.00

 04/13/11    10113       Internal Revenue Service                     FEI#XX-XXXXXXX 2010 Application for Extension of Time to         2810-000                                         1,600.00                700.00
                                                                      File Voided on 04/13/2011

 04/13/11    10113       Internal Revenue Service                     FEI#XX-XXXXXXX 2010 Application for Extension of Time to         2810-000                                        -1,600.00              2,300.00
                                                                      File Voided on 04/13/2011

 04/13/11    10114       Georgia Department of Revenue                FEI#XX-XXXXXXX 2010 Application for Extension of Time to         2820-000                                          700.00               1,600.00
                                                                      File Voided on 04/13/2011

 04/13/11    10114       Georgia Department of Revenue                FEI#XX-XXXXXXX 2010 Application for Extension of Time to         2820-000                                          -700.00              2,300.00
                                                                      File Voided on 04/13/2011

 04/15/11                To Account #**********4265                   Transfer from Operating to MMA                                   9999-000                                         2,300.00                  0.00

 04/27/11                Hays Financial Consulting                    Imperial insurance refund                                        2420-750                                          -403.34                403.34


                                                                                                                                 Page Subtotals:          $29,086.40              $29,246.26             true

{ } Asset Reference(s)                                                                                                                                                     ! - transaction has not been cleared
                                             Case 09-61855-bem          Doc 161           Filed 07/29/19 Entered 07/29/19 17:22:48                               Desc
                                                                                              Page 7 of 20
                                                                                 Form 2                                                                                                          Page: 2-5
                                                                 Cash Receipts And Disbursements Record
Case No.:                       09-61855-BEM                                                                Trustee Name:                  S. Gregory Hays (300320)
Case Name:                      SHAW, TODD ANTHONY                                                          Bank Name:                     The Bank of New York Mellon
Taxpayer ID #:                  **-***5016                                                                  Account #:                     **********4266 Checking Account
For Period Ending:              06/30/2019                                                                  Blanket Bond (per case limit): $30,203,000.00
                                                                                                            Separate Bond (if applicable): N/A

    1            2                                  3                                                  4                                                5                       6                    7

  Trans.    Check or                   Paid To / Received From                       Description of Transaction                     Uniform          Deposit             Disbursement          Account Balance
   Date      Ref. #                                                                                                                Tran. Code          $                       $

 05/10/11                To Account #**********4265                  Transfer from Operating to MMA                                 9999-000                                         403.34                    0.00

 05/31/11                From Account #**********4265                Transfer from MMA to Operating                                 9999-000            120,997.89                                    120,997.89

 05/31/11                From Account # 9200*****4266                Interest adjustment occurred during afterhours from account    9999-000                     2.05                                 120,999.94
                                                                     92000258294265

 05/31/11    10115       Todd Anthony Shaw                           Stopped on 06/02/2011                                          9999-000                                    120,897.89                  102.05

 06/02/11    10115       Todd Anthony Shaw                           Stopped on 06/02/2011                                          9999-000                                   -120,897.89            120,999.94

 06/08/11                To Account #**********4267                  Transfer from Operating to MMA                                 9999-000                                    120,997.89                     2.05

 06/27/11                SunTrust                                    Transfer of Interest on SunTrust MMA                           9999-000                     3.97                                          6.02

 07/18/11                To Account #**********4267                  Transfer from Operating to MMA                                 9999-000                                            6.02                   0.00

 08/25/11                From Account #**********4267                Transfer from MMA to Operating                                 9999-000            121,006.44                                    121,006.44

 09/13/11    10116       Internal Revenue Service                    FEI#XX-XXXXXXX Estimated payment for 3rd quarter 2011. Per     2810-000                                        1,300.00          119,706.44
                                                                     Order, Docket # 114.

 09/13/11    10117       Georgia Department of Revenue               FEI#XX-XXXXXXX Form 501 balance due for period ended           2820-000                                         197.00           119,509.44
                                                                     12/31/10 Voided on 12/05/2011

 09/13/11    10118       Georgia Department of Revenue               FEI#XX-XXXXXXX Estimated payment for 3rd quarter 2011. Per     2820-000                                         900.00           118,609.44
                                                                     Order, Docket # 114.

 09/30/11                The Bank of New York Mellon                 Bank and Technology Services Fee                               2600-000                                         230.71           118,378.73

 10/04/11     {11}       Universal Music Publishing Inc              Royalty payment - June 2011                                    1223-000                20,171.66                                 138,550.39

 10/31/11                The Bank of New York Mellon                 Bank and Technology Services Fee                               2600-000                                         267.30           138,283.09

 11/04/11                United States Treasury                      Refund - 2010 Form 1041. Paid by HFC. To be reimbursed on      3320-000                                         -297.00          138,580.09
                                                                     final fee appl.

 11/30/11                The Bank of New York Mellon                 Bank and Technology Services Fee                               2600-000                                         304.02           138,276.07

 12/05/11    10117       Georgia Department of Revenue               FEI#XX-XXXXXXX Form 501 balance due for period ended           2820-000                                         -197.00          138,473.07
                                                                     12/31/10 Voided on 12/05/2011




                                                                                                                              Page Subtotals:         $262,182.01             $124,112.28            true

{ } Asset Reference(s)                                                                                                                                                  ! - transaction has not been cleared
                                             Case 09-61855-bem          Doc 161            Filed 07/29/19 Entered 07/29/19 17:22:48                            Desc
                                                                                               Page 8 of 20
                                                                                 Form 2                                                                                                         Page: 2-6
                                                                 Cash Receipts And Disbursements Record
Case No.:                       09-61855-BEM                                                               Trustee Name:                  S. Gregory Hays (300320)
Case Name:                      SHAW, TODD ANTHONY                                                         Bank Name:                     The Bank of New York Mellon
Taxpayer ID #:                  **-***5016                                                                 Account #:                     **********4266 Checking Account
For Period Ending:              06/30/2019                                                                 Blanket Bond (per case limit): $30,203,000.00
                                                                                                           Separate Bond (if applicable): N/A

    1            2                                 3                                                   4                                               5                      6                     7

  Trans.    Check or                   Paid To / Received From                         Description of Transaction                  Uniform          Deposit            Disbursement           Account Balance
   Date      Ref. #                                                                                                               Tran. Code          $                      $

 12/13/11    10119       United States Treasury                      Per court order dated 12/12/11, docket #114 FEI#XX-XXXXXXX   2810-000                                        1,300.00           137,173.07
                                                                     2011 Form 1041-ES 3qtr Stopped on 02/22/2012

 12/13/11    10120       Georgia Department of Revenue               Per court order dated 12/12/11, docket #114 2011 FEI#54-     2820-000                                          900.00           136,273.07
                                                                     6875016 Form 500-ES 3qtr Stopped on 02/22/2012

 12/13/11    10121       Georgia Department of Revenue               Per court order dated 12/12/11, docket #114 2010 FEI#54-     2820-000                                          197.00           136,076.07
                                                                     6875016 Form 501 Stopped on 02/22/2012

 12/30/11                The Bank of New York Mellon                 Bank and Technology Services Fee                             2600-000                                          284.53           135,791.54

 01/31/12                The Bank of New York Mellon                 Bank and Technology Services Fee                             2600-000                                          302.10           135,489.44

 02/22/12    10119       United States Treasury                      Per court order dated 12/12/11, docket #114 FEI#XX-XXXXXXX   2810-000                                        -1,300.00          136,789.44
                                                                     2011 Form 1041-ES 3qtr Stopped on 02/22/2012

 02/22/12    10120       Georgia Department of Revenue               Per court order dated 12/12/11, docket #114 2011 FEI#54-     2820-000                                         -900.00           137,689.44
                                                                     6875016 Form 500-ES 3qtr Stopped on 02/22/2012

 02/22/12    10121       Georgia Department of Revenue               Per court order dated 12/12/11, docket #114 2010 FEI#54-     2820-000                                         -197.00           137,886.44
                                                                     6875016 Form 501 Stopped on 02/22/2012

 02/29/12                The Bank of New York Mellon                 Bank and Technology Services Fee                             2600-000                                          273.13           137,613.31

 03/30/12                The Bank of New York Mellon                 Bank and Technology Services Fee                             2600-000                                          281.99           137,331.32

 04/05/12     {11}       Universal Music Publishing, Inc.            Royalty payment                                              1223-000                 3,327.49                                  140,658.81

 04/30/12                The Bank of New York Mellon                 Bank and Technology Services Fee                             2600-000                                          276.35           140,382.46

 05/31/12                The Bank of New York Mellon                 Bank and Technology Services Fee                             2600-000                                          316.47           140,065.99

 06/29/12                The Bank of New York Mellon                 Bank and Technology Services Fee                             2600-000                                          277.45           139,788.54

 07/31/12                The Bank of New York Mellon                 Bank and Technology Services Fee                             2600-000                                          305.54           139,483.00

 08/31/12                The Bank of New York Mellon                 Bank and Technology Services Fee                             2600-000                                          295.35           139,187.65

 09/28/12                The Bank of New York Mellon                 Bank and Technology Services Fee                             2600-000                                          266.20           138,921.45

 10/03/12     {11}       Universal Music Publishing, Inc.            Royalty payment 6/30/12                                      1223-000                 3,096.16                                  142,017.61




                                                                                                                            Page Subtotals:             $6,423.65             $2,879.11             true

{ } Asset Reference(s)                                                                                                                                                ! - transaction has not been cleared
                                            Case 09-61855-bem        Doc 161           Filed 07/29/19 Entered 07/29/19 17:22:48                               Desc
                                                                                           Page 9 of 20
                                                                               Form 2                                                                                                          Page: 2-7
                                                               Cash Receipts And Disbursements Record
Case No.:                      09-61855-BEM                                                            Trustee Name:                   S. Gregory Hays (300320)
Case Name:                     SHAW, TODD ANTHONY                                                      Bank Name:                      The Bank of New York Mellon
Taxpayer ID #:                 **-***5016                                                              Account #:                      **********4266 Checking Account
For Period Ending:             06/30/2019                                                              Blanket Bond (per case limit): $30,203,000.00
                                                                                                       Separate Bond (if applicable): N/A

    1            2                               3                                                 4                                                5                        6                     7

  Trans.    Check or                 Paid To / Received From                      Description of Transaction                    Uniform          Deposit              Disbursement           Account Balance
   Date      Ref. #                                                                                                            Tran. Code          $                        $

 10/31/12                The Bank of New York Mellon               Bank and Technology Services Fee                            2600-000                                            318.85           141,698.76

 11/29/12    10122       Georgia Department of Revenue             FEI#XX-XXXXXXX 12/31/10 Letter ID L1086392096. Per Order,   2990-000                                            197.00           141,501.76
                                                                   Dkt # 114.

 11/30/12                The Bank of New York Mellon               Bank and Technology Services Fee                            2600-000                                            290.36           141,211.40

 12/13/12                RABOBANK MIGRATION TRANSFER OUT           TRANSFER TO *********2088 20121213                          9999-000                                      141,211.40                     0.00

                                                                     COLUMN TOTALS                                                                      329,253.75           329,253.75                     $0.00
                                                                             Less: Bank Transfers/CDs                                                   250,523.48           315,103.78
                                                                     Subtotal                                                                            78,730.27               14,149.97
                 true                                                        Less: Payments to Debtors                                                                                0.00

                                                                     NET Receipts / Disbursements                                                       $78,730.27           $14,149.97




                                                                                                                                                                                                   false

{ } Asset Reference(s)                                                                                                                                               ! - transaction has not been cleared
                                             Case 09-61855-bem               Doc 161           Filed 07/29/19 Entered 07/29/19 17:22:48                             Desc
                                                                                                   Page 10 of 20
                                                                                   Form 2                                                                                                           Page: 2-8
                                                                   Cash Receipts And Disbursements Record
Case No.:                       09-61855-BEM                                                                   Trustee Name:                 S. Gregory Hays (300320)
Case Name:                      SHAW, TODD ANTHONY                                                             Bank Name:                    The Bank of New York Mellon
Taxpayer ID #:                  **-***5016                                                                     Account #:                    **********4265 Money Market Account
For Period Ending:              06/30/2019                                                                     Blanket Bond (per case limit): $30,203,000.00
                                                                                                               Separate Bond (if applicable): N/A

    1            2                                3                                                        4                                              5                        6                    7

  Trans.    Check or                  Paid To / Received From                             Description of Transaction                  Uniform          Deposit              Disbursement          Account Balance
   Date      Ref. #                                                                                                                  Tran. Code          $                        $

 03/18/10                Wire in from JPMorgan Chase Bank, N.A. account   Wire in from JPMorgan Chase Bank, N.A. account              9999-000                 76,556.88                                    76,556.88
                         ********4265                                     312258294265

 03/31/10     Int        The Bank of New York Mellon                      Interest posting at 0.1200%                                 1270-000                      3.52                                    76,560.40

 04/30/10     Int        The Bank of New York Mellon                      Interest posting at 0.1200%                                 1270-000                      7.55                                    76,567.95

 05/15/10                From Account #**********4266                     Transfer from Operating to MMA                              9999-000                 10,878.98                                    87,446.93

 05/28/10     Int        The Bank of New York Mellon                      Interest posting at 0.1200%                                 1270-000                      8.34                                    87,455.27

 06/15/10                To Account #**********4266                       Transfer from MMA to Operating                              9999-000                                          536.38              86,918.89

 06/29/10                To Account #**********4266                       Transfer from MMA to Operating                              9999-000                                          695.27              86,223.62

 06/30/10     Int        The Bank of New York Mellon                      Interest posting at 0.1200%                                 1270-000                      8.59                                    86,232.21

 07/08/10                To Account #**********4266                       Transfer from MMA to Operating                              9999-000                                          536.38              85,695.83

 07/30/10     Int        The Bank of New York Mellon                      Interest posting at 0.1200%                                 1270-000                      8.75                                    85,704.58

 07/31/10                To Account #**********4266                       Transfer from MMA to Operating                              9999-000                                          600.00              85,104.58

 08/31/10     Int        The Bank of New York Mellon                      Interest posting at 0.1200%                                 1270-000                      8.67                                    85,113.25

 08/31/10                To Account #**********4266                       Transfer from MMA to Operating                              9999-000                                          472.76              84,640.49

 09/30/10     Int        The Bank of New York Mellon                      Interest posting at 0.0300%                                 1270-000                      2.08                                    84,642.57

 09/30/10                To Account #**********4266                       Transfer from MMA to Operating                              9999-000                                         1,200.00             83,442.57

 10/11/10                From Account #**********4266                     Transfer from Operating to MMA                              9999-000                 15,542.34                                    98,984.91

 10/13/10                To Account #**********4266                       Transfer from MMA to Operating                              9999-000                                          536.38              98,448.53

 10/29/10     Int        The Bank of New York Mellon                      Interest posting at 0.0300%                                 1270-000                      2.37                                    98,450.90

 11/02/10                To Account #**********4266                       Transfer from MMA to Operating                              9999-000                                          563.20              97,887.70

 11/30/10     Int        The Bank of New York Mellon                      Interest posting at 0.0300%                                 1270-000                      2.41                                    97,890.11

 11/30/10                To Account #**********4266                       Transfer from MMA to Operating                              9999-000                                          536.38              97,353.73


                                                                                                                               Page Subtotals:          $103,030.48                $5,676.75            true

{ } Asset Reference(s)                                                                                                                                                     ! - transaction has not been cleared
                                             Case 09-61855-bem         Doc 161            Filed 07/29/19 Entered 07/29/19 17:22:48                              Desc
                                                                                              Page 11 of 20
                                                                                Form 2                                                                                                          Page: 2-9
                                                                Cash Receipts And Disbursements Record
Case No.:                       09-61855-BEM                                                               Trustee Name:                 S. Gregory Hays (300320)
Case Name:                      SHAW, TODD ANTHONY                                                         Bank Name:                    The Bank of New York Mellon
Taxpayer ID #:                  **-***5016                                                                 Account #:                    **********4265 Money Market Account
For Period Ending:              06/30/2019                                                                 Blanket Bond (per case limit): $30,203,000.00
                                                                                                           Separate Bond (if applicable): N/A

    1            2                                3                                                    4                                              5                        6                    7

  Trans.    Check or                  Paid To / Received From                         Description of Transaction                  Uniform          Deposit              Disbursement          Account Balance
   Date      Ref. #                                                                                                              Tran. Code          $                        $

 12/31/10     Int        The Bank of New York Mellon                Interest posting at 0.0300%                                   1270-000                      2.48                                    97,356.21

 01/03/11                To Account #**********4266                 Transfer from MMA to Operating                                9999-000                                          536.38              96,819.83

 01/31/11     Int        The Bank of New York Mellon                Interest posting at 0.0300%                                   1270-000                      2.46                                    96,822.29

 02/28/11     Int        The Bank of New York Mellon                Interest posting at 0.0300%                                   1270-000                      2.22                                    96,824.51

 03/07/11                From Account #**********4266               Transfer from Operating to MMA                                9999-000                   136.38                                     96,960.89

 03/31/11     Int        The Bank of New York Mellon                Interest posting at 0.0300%                                   1270-000                      2.46                                    96,963.35

 04/11/11                From Account #**********4266               Transfer from Operating to MMA                                9999-000                 23,627.43                                 120,590.78

 04/13/11                To Account #**********4266                 Transfer from MMA to Operating                                9999-000                                         2,300.00          118,290.78

 04/15/11                From Account #**********4266               Transfer from Operating to MMA                                9999-000                  2,300.00                                 120,590.78

 04/29/11     Int        The Bank of New York Mellon                Interest posting at 0.0300%                                   1270-000                      2.75                                 120,593.53

 05/10/11                From Account #**********4266               Transfer from Operating to MMA                                9999-000                   403.34                                  120,996.87

 05/31/11     Int        The Bank of New York Mellon                Current Interest Rate is 0.0300%                              1270-000                      1.02                                 120,997.89

 05/31/11     Int        The Bank of New York Mellon                Interest Earned                                               1270-000                      2.05                                 120,999.94

 05/31/11                To Account #**********4266                 Transfer from MMA to Operating                                9999-000                                     120,997.89                     2.05

 05/31/11                To Account # 9200*****4266                 Interest adjustment occurred during afterhour                 9999-000                                             2.05                   0.00

                                                                      COLUMN TOTALS                                                                       129,513.07           129,513.07                     $0.00
                                                                               Less: Bank Transfers/CDs                                                   129,445.35           129,513.07
                                                                      Subtotal                                                                                 67.72                   0.00
                 true                                                          Less: Payments to Debtors                                                                               0.00

                                                                      NET Receipts / Disbursements                                                            $67.72                  $0.00




                                                                                                                                                                                                    false

{ } Asset Reference(s)                                                                                                                                                 ! - transaction has not been cleared
                                            Case 09-61855-bem          Doc 161            Filed 07/29/19 Entered 07/29/19 17:22:48                             Desc
                                                                                              Page 12 of 20
                                                                                Form 2                                                                                                        Page: 2-10
                                                                Cash Receipts And Disbursements Record
Case No.:                      09-61855-BEM                                                               Trustee Name:                 S. Gregory Hays (300320)
Case Name:                     SHAW, TODD ANTHONY                                                         Bank Name:                    SUNTRUST BANK
Taxpayer ID #:                 **-***5016                                                                 Account #:                    ********2633 Money Market Account
For Period Ending:             06/30/2019                                                                 Blanket Bond (per case limit): $30,203,000.00
                                                                                                          Separate Bond (if applicable): N/A

    1            2                                 3                                                  4                                              5                        6                    7

  Trans.    Check or                  Paid To / Received From                         Description of Transaction                 Uniform          Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                             Tran. Code          $                        $

 06/01/11                Bank of New York Mellon                    Wire transfer from Bank of New York Mellon                   9999-000             120,897.89                                    120,897.89

 06/06/11                Bank of New York Mellon                    Transfer to Bank of New York Mellon                          9999-000                                     120,897.89                     0.00

 06/15/11     Int        SUNTRUST BANK                              Interest Earned                                              1270-000                     3.97                                           3.97

 06/15/11                Bank of New York Mellon                    Transfer to Bank of New York Mellon                          9999-000                                           3.97                     0.00

                                                                      COLUMN TOTALS                                                                      120,901.86           120,901.86                     $0.00
                                                                              Less: Bank Transfers/CDs                                                   120,897.89           120,901.86
                                                                      Subtotal                                                                                 3.97                  0.00
                 true                                                         Less: Payments to Debtors                                                                              0.00

                                                                      NET Receipts / Disbursements                                                           $3.97                  $0.00




                                                                                                                                                                                                   false

{ } Asset Reference(s)                                                                                                                                                ! - transaction has not been cleared
                                             Case 09-61855-bem         Doc 161           Filed 07/29/19 Entered 07/29/19 17:22:48                               Desc
                                                                                             Page 13 of 20
                                                                                Form 2                                                                                                         Page: 2-11
                                                                Cash Receipts And Disbursements Record
Case No.:                       09-61855-BEM                                                               Trustee Name:                 S. Gregory Hays (300320)
Case Name:                      SHAW, TODD ANTHONY                                                         Bank Name:                    The Bank of New York Mellon
Taxpayer ID #:                  **-***5016                                                                 Account #:                    **********4267 Money Market Account
For Period Ending:              06/30/2019                                                                 Blanket Bond (per case limit): $30,203,000.00
                                                                                                           Separate Bond (if applicable): N/A

    1            2                                3                                                    4                                              5                        6                    7

  Trans.    Check or                  Paid To / Received From                       Description of Transaction                    Uniform          Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                              Tran. Code          $                        $

 06/08/11                From Account #**********4266               Transfer from Operating to MMA                                9999-000             120,997.89                                    120,997.89

 06/30/11     Int        The Bank of New York Mellon                Interest posting at 0.0100%                                   1270-000                     0.72                                  120,998.61

 07/18/11                From Account #**********4266               Transfer from Operating to MMA                                9999-000                     6.02                                  121,004.63

 07/29/11     Int        The Bank of New York Mellon                Interest posting at 0.0100%                                   1270-000                     1.02                                  121,005.65

 08/25/11     Int        The Bank of New York Mellon                Current Interest Rate is 0.0100%                              1270-000                     0.79                                  121,006.44

 08/25/11                To Account #**********4266                 Transfer from MMA to Operating                                9999-000                                     121,006.44                     0.00

                                                                      COLUMN TOTALS                                                                       121,006.44           121,006.44                     $0.00
                                                                               Less: Bank Transfers/CDs                                                   121,003.91           121,006.44
                                                                      Subtotal                                                                                  2.53                  0.00
                 true                                                          Less: Payments to Debtors                                                                              0.00

                                                                      NET Receipts / Disbursements                                                            $2.53                  $0.00




                                                                                                                                                                                                    false

{ } Asset Reference(s)                                                                                                                                                 ! - transaction has not been cleared
                                             Case 09-61855-bem         Doc 161             Filed 07/29/19 Entered 07/29/19 17:22:48                            Desc
                                                                                               Page 14 of 20
                                                                                 Form 2                                                                                                        Page: 2-12
                                                                 Cash Receipts And Disbursements Record
Case No.:                       09-61855-BEM                                                               Trustee Name:                 S. Gregory Hays (300320)
Case Name:                      SHAW, TODD ANTHONY                                                         Bank Name:                    Rabobank, N.A.
Taxpayer ID #:                  **-***5016                                                                 Account #:                    ******9866 Checking Account
For Period Ending:              06/30/2019                                                                 Blanket Bond (per case limit): $30,203,000.00
                                                                                                           Separate Bond (if applicable): N/A

    1            2                                  3                                                  4                                              5                       6                    7

  Trans.    Check or                   Paid To / Received From                         Description of Transaction                 Uniform          Deposit             Disbursement          Account Balance
   Date      Ref. #                                                                                                              Tran. Code          $                       $

 12/14/12                RABOBANK MIGRATION TRANSFER IN              RABOBANK MIGRATION                                           9999-000             141,211.40                                   141,211.40

 12/31/12                Rabobank, N.A.                              Bank and Technology Services Fee                             2600-000                                         189.32           141,022.08

 01/31/13                Rabobank, N.A.                              Bank and Technology Services Fee                             2600-000                                         223.17           140,798.91

 02/28/13                Rabobank, N.A.                              Bank and Technology Services Fee                             2600-000                                         189.01           140,609.90

 03/29/13                Rabobank, N.A.                              Bank and Technology Services Fee                             2600-000                                         195.50           140,414.40

 04/04/13     {11}       Universal Music Publishing Inc              Royalty Payment                                              1223-000                 3,080.37                                 143,494.77

 04/30/13                Rabobank, N.A.                              Bank and Technology Services Fee                             2600-000                                         218.67           143,276.10

 05/31/13                Rabobank, N.A.                              Bank and Technology Services Fee                             2600-000                                         212.95           143,063.15

 06/28/13                Rabobank, N.A.                              Bank and Technology Services Fee                             2600-000                                         192.05           142,871.10

 07/31/13                Rabobank, N.A.                              Bank and Technology Services Fee                             2600-000                                         226.04           142,645.06

 08/26/13    20123       Department of the Treasury                  2011 Form 1041 per court order docket #122                   2810-000                                        2,720.00          139,925.06

 08/30/13                Rabobank, N.A.                              Bank and Technology Services Fee                             2600-000                                         205.17           139,719.89

 09/30/13                Rabobank, N.A.                              Bank and Technology Services Fee                             2600-000                                         195.17           139,524.72

 10/07/13     {11}       Universal Music Publishing Inc              Music Royalties                                              1223-000                 6,968.65                                 146,493.37

 10/31/13                Rabobank, N.A.                              Bank and Technology Services Fee                             2600-000                                         228.12           146,265.25

 11/21/13    20124       Internal Revenue Service                    FEI#XX-XXXXXXX Notice CP504B per court order docket #118     2810-000                                         289.00           145,976.25

 11/29/13                Rabobank, N.A.                              Bank and Technology Services Fee                             2600-000                                         196.35           145,779.90

 12/31/13                Rabobank, N.A.                              Bank and Technology Services Fee                             2600-000                                         230.77           145,549.13

 01/09/14    20125       Georgia Department of Revenue               Per court order docket #125 FEI#XX-XXXXXXX 2011 Georgia      2820-000                                        1,107.00          144,442.13
                                                                     Form 501

 01/31/14                Rabobank, N.A.                              Bank and Technology Services Fee                             2600-000                                         215.58           144,226.55

 02/28/14                Rabobank, N.A.                              Bank and Technology Services Fee                             2600-000                                         193.61           144,032.94


                                                                                                                           Page Subtotals:          $151,260.42               $7,227.48            true

{ } Asset Reference(s)                                                                                                                                                ! - transaction has not been cleared
                                             Case 09-61855-bem                      Doc 161            Filed 07/29/19 Entered 07/29/19 17:22:48                             Desc
                                                                                                           Page 15 of 20
                                                                                       Form 2                                                                                                             Page: 2-13
                                                                       Cash Receipts And Disbursements Record
Case No.:                       09-61855-BEM                                                                           Trustee Name:                 S. Gregory Hays (300320)
Case Name:                      SHAW, TODD ANTHONY                                                                     Bank Name:                    Rabobank, N.A.
Taxpayer ID #:                  **-***5016                                                                             Account #:                    ******9866 Checking Account
For Period Ending:              06/30/2019                                                                             Blanket Bond (per case limit): $30,203,000.00
                                                                                                                       Separate Bond (if applicable): N/A

    1            2                                 3                                                               4                                              5                       6                    7

  Trans.    Check or                   Paid To / Received From                                     Description of Transaction                 Uniform          Deposit             Disbursement         Account Balance
   Date      Ref. #                                                                                                                          Tran. Code          $                       $

 03/31/14                Rabobank, N.A.                                          Bank and Technology Services Fee                             2600-000                                        200.26            143,832.68

 04/07/14    20126       Test                                                    For ACH payment template Voided on 04/07/2014                9999-000                                          0.01            143,832.67

 04/07/14    20126       Test                                                    For ACH payment template Voided on 04/07/2014                9999-000                                         -0.01            143,832.68

 04/09/14     {11}       Universal Music Publishing, Inc. o/b/o Universal MSC-   Music royalties                                              1223-000                 5,941.02                                 149,773.70
                         Z Tunes

 04/30/14                Rabobank, N.A.                                          Bank and Technology Services Fee                             2600-000                                        226.10            149,547.60

 05/30/14                Rabobank, N.A.                                          Bank and Technology Services Fee                             2600-000                                        215.10            149,332.50

 06/30/14                Rabobank, N.A.                                          Bank and Technology Services Fee                             2600-000                                        207.63            149,124.87

 07/31/14                Rabobank, N.A.                                          Bank and Technology Services Fee                             2600-000                                        235.96            148,888.91

 08/29/14                Rabobank, N.A.                                          Bank and Technology Services Fee                             2600-000                                        207.01            148,681.90

 09/30/14     {11}       Universal Music Publishing Inc                          Music Royalties 6/30/14                                      1223-000                 5,587.82                                 154,269.72

 09/30/14                Rabobank, N.A.                                          Bank and Technology Services Fee                             2600-000                                        228.11            154,041.61

 10/31/14                Rabobank, N.A.                                          Bank and Technology Services Fee                             2600-000                                        228.68            153,812.93

 11/28/14                Rabobank, N.A.                                          Bank and Technology Services Fee                             2600-000                                        199.11            153,613.82

 12/31/14                Rabobank, N.A.                                          Bank and Technology Services Fee                             2600-000                                        250.41            153,363.41

 01/30/15                Rabobank, N.A.                                          Bank and Technology Services Fee                             2600-000                                        220.59            153,142.82

 02/27/15                Rabobank, N.A.                                          Bank and Technology Services Fee                             2600-000                                        205.58            152,937.24

 03/31/15                Rabobank, N.A.                                          Bank and Technology Services Fee                             2600-000                                        234.64            152,702.60

 04/07/15     {11}       Universal Music Publishing Inc                          Music Royalties 3/17/15                                      1223-000                 3,996.78                                 156,699.38

 04/07/15     {11}       Universal Music Publishing Inc                          Music royalties 12/31/14                                     1223-000                   783.93                                 157,483.31

 04/30/15                Rabobank, N.A.                                          Bank and Technology Services Fee                             2600-000                                        224.22            157,259.09

 05/29/15                Rabobank, N.A.                                          Bank and Technology Services Fee                             2600-000                                        218.65            157,040.44


                                                                                                                                       Page Subtotals:            $16,309.55              $3,302.05            true

{ } Asset Reference(s)                                                                                                                                                            ! - transaction has not been cleared
                                             Case 09-61855-bem          Doc 161            Filed 07/29/19 Entered 07/29/19 17:22:48                            Desc
                                                                                               Page 16 of 20
                                                                                 Form 2                                                                                                       Page: 2-14
                                                                 Cash Receipts And Disbursements Record
Case No.:                       09-61855-BEM                                                              Trustee Name:                 S. Gregory Hays (300320)
Case Name:                      SHAW, TODD ANTHONY                                                        Bank Name:                    Rabobank, N.A.
Taxpayer ID #:                  **-***5016                                                                Account #:                    ******9866 Checking Account
For Period Ending:              06/30/2019                                                                Blanket Bond (per case limit): $30,203,000.00
                                                                                                          Separate Bond (if applicable): N/A

    1            2                                 3                                                  4                                              5                        6                    7

  Trans.    Check or                   Paid To / Received From                        Description of Transaction                 Uniform          Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                             Tran. Code          $                        $

 06/30/15                Rabobank, N.A.                              Bank and Technology Services Fee                            2600-000                                         240.93            156,799.51

 07/31/15                Rabobank, N.A.                              Bank and Technology Services Fee                            2600-000                                         233.04            156,566.47

 08/31/15                Rabobank, N.A.                              Bank and Technology Services Fee                            2600-000                                         217.69            156,348.78

 09/30/15                Rabobank, N.A.                              Bank and Technology Services Fee                            2600-000                                         239.89            156,108.89

 10/06/15     {11}       Universal Music Publishing Inc              Royalties - 6/30/15                                         1223-000                  1,856.82                                 157,965.71

 10/06/15     {11}       Universal Music Publishing Inc              Royalties - 9/18/15                                         1223-000                  3,341.11                                 161,306.82

 10/30/15                Rabobank, N.A.                              Bank and Technology Services Fees                           2600-000                                         230.26            161,076.56

 11/30/15                Rabobank, N.A.                              Bank and Technology Services Fees                           2600-000                                         223.96            160,852.60

 12/31/15                Rabobank, N.A.                              Bank and Technology Services Fees                           2600-000                                         254.52            160,598.08

 01/29/16                Rabobank, N.A.                              Bank and Technology Services Fees                           2600-000                                         222.70            160,375.38

 03/01/16                Rabobank, N.A.                              Bank and Technology Services Fees                           2600-000                                         222.37            160,153.01

 03/31/16                Rabobank, N.A.                              Bank and Technology Services Fees                           2600-000                                         252.72            159,900.29

 04/13/16     {11}       Universal Music Group, Inc                  Royalties                                                   1223-000                 15,585.67                                 175,485.96

 04/29/16                Rabobank, N.A.                              Bank and Technology Services Fees                           2600-000                                         232.89            175,253.07

 05/31/16                Rabobank, N.A.                              Bank and Technology Services Fees                           2600-000                                         243.00            175,010.07

 06/30/16                Rabobank, N.A.                              Bank and Technology Services Fees                           2600-000                                         276.17            174,733.90

 07/29/16                Rabobank, N.A.                              Bank and Technology Services Fees                           2600-000                                         242.28            174,491.62

 08/31/16                Rabobank, N.A.                              Bank and Technology Services Fees                           2600-000                                         275.32            174,216.30

 09/30/16                Rabobank, N.A.                              Bank and Technology Services Fees                           2600-000                                         249.90            173,966.40

 10/03/16     {11}       Universal Music Publishing Inc              Royalty Check Jan 2016 - June 2016                          1223-000                  2,063.12                                 176,029.52

 10/31/16                Rabobank, N.A.                              Bank and Technology Services Fees                           2600-000                                         243.68            175,785.84



                                                                                                                          Page Subtotals:            $22,846.72               $4,101.32            true

{ } Asset Reference(s)                                                                                                                                                ! - transaction has not been cleared
                                             Case 09-61855-bem          Doc 161            Filed 07/29/19 Entered 07/29/19 17:22:48                             Desc
                                                                                               Page 17 of 20
                                                                                 Form 2                                                                                                        Page: 2-15
                                                                 Cash Receipts And Disbursements Record
Case No.:                       09-61855-BEM                                                               Trustee Name:                 S. Gregory Hays (300320)
Case Name:                      SHAW, TODD ANTHONY                                                         Bank Name:                    Rabobank, N.A.
Taxpayer ID #:                  **-***5016                                                                 Account #:                    ******9866 Checking Account
For Period Ending:              06/30/2019                                                                 Blanket Bond (per case limit): $30,203,000.00
                                                                                                           Separate Bond (if applicable): N/A

    1            2                                   3                                                 4                                              5                        6                    7

  Trans.    Check or                   Paid To / Received From                       Description of Transaction                   Uniform          Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                              Tran. Code          $                        $

 11/30/16                Rabobank, N.A.                              Bank and Technology Services Fees                            2600-000                                         268.98            175,516.86

 12/30/16                Rabobank, N.A.                              Bank and Technology Services Fees                            2600-000                                         251.76            175,265.10

 01/31/17                Rabobank, N.A.                              Bank and Technology Services Fees                            2600-000                                         268.85            174,996.25

 02/28/17                Rabobank, N.A.                              Bank and Technology Services Fees                            2600-000                                         234.92            174,761.33

 03/31/17                Rabobank, N.A.                              Bank and Technology Services Fees                            2600-000                                         259.74            174,501.59

 04/03/17     {11}       Universal Music Publishing Inc              Royalties thru 12/31/16                                      1223-000                  1,161.10                                 175,662.69

 04/28/17                Rabobank, N.A.                              Bank and Technology Services Fees                            2600-000                                         235.54            175,427.15

 05/04/17     {11}       Universal Music Publishing Inc              Royalties July 1, 2016 thru 12/31/2016                       1223-000                 15,052.88                                 190,480.03

 05/31/17                Rabobank, N.A.                              Bank and Technology Services Fees                            2600-000                                         294.15            190,185.88

 06/30/17                Rabobank, N.A.                              Bank and Technology Services Fees                            2600-000                                         273.55            189,912.33

 07/31/17                Rabobank, N.A.                              Bank and Technology Services Fees                            2600-000                                         264.05            189,648.28

 08/31/17                Rabobank, N.A.                              Bank and Technology Services Fees                            2600-000                                         300.08            189,348.20

 09/29/17                Rabobank, N.A.                              Bank and Technology Services Fees                            2600-000                                         263.27            189,084.93

 10/02/17     {11}       Universal Music Publishing Inc              Royalties January 2017 through June 2017                     1223-000                 21,852.71                                 210,937.64

 10/05/17     {11}       Universal Music Group Inc                   Royalties January 2017 thru June 2017                        1223-000                  1,693.45                                 212,631.09

 10/31/17                United States Treasury                      1041 Refund 12/2016                                          2810-000                                          -3.60            212,634.69

 10/31/17                Rabobank, N.A.                              Bank and Technology Services Fees                            2600-000                                         321.46            212,313.23

 11/30/17                Rabobank, N.A.                              Bank and Technology Services Fees                            2600-000                                         305.38            212,007.85

 12/29/17                Rabobank, N.A.                              Bank and Technology Services Fees                            2600-000                                         294.77            211,713.08

 01/31/18                Rabobank, N.A.                              Bank and Technology Services Fees                            2600-000                                         334.96            211,378.12

 02/28/18                Rabobank, N.A.                              Bank and Technology Services Fees                            2600-000                                         283.76            211,094.36



                                                                                                                           Page Subtotals:            $39,760.14               $4,451.62            true

{ } Asset Reference(s)                                                                                                                                                 ! - transaction has not been cleared
                                             Case 09-61855-bem          Doc 161           Filed 07/29/19 Entered 07/29/19 17:22:48                                 Desc
                                                                                              Page 18 of 20
                                                                                 Form 2                                                                                                            Page: 2-16
                                                                 Cash Receipts And Disbursements Record
Case No.:                       09-61855-BEM                                                                  Trustee Name:                 S. Gregory Hays (300320)
Case Name:                      SHAW, TODD ANTHONY                                                            Bank Name:                    Rabobank, N.A.
Taxpayer ID #:                  **-***5016                                                                    Account #:                    ******9866 Checking Account
For Period Ending:              06/30/2019                                                                    Blanket Bond (per case limit): $30,203,000.00
                                                                                                              Separate Bond (if applicable): N/A

    1            2                                   3                                                    4                                              5                        6                    7

  Trans.    Check or                   Paid To / Received From                       Description of Transaction                      Uniform          Deposit              Disbursement          Account Balance
   Date      Ref. #                                                                                                                 Tran. Code          $                        $

 03/30/18                Rabobank, N.A.                              Bank and Technology Services Fees                               2600-000                                          303.62           210,790.74

 04/09/18     {11}       Universal Music Publishing, Inc             Royalties 7/1/2017 - 12/31/2017                                 1223-000                 17,464.41                                 228,255.15

 04/09/18     {11}       Universal Music Group, Inc                  Royalties 7/1/2017 - 12/31/2017                                 1223-000                  1,865.83                                 230,120.98

 04/09/18    20127       Department of the Treasury                  EIN # XX-XXXXXXX - Year 2017 - Form 1041                        2810-000                                         3,500.00          226,620.98

 04/09/18    20128       Georgia Department of Revenue               EIN # XX-XXXXXXX - Year 2017 - Form 501                         2820-000                                         1,725.00          224,895.98

 04/30/18                Rabobank, N.A.                              Bank and Technology Services Fees                               2600-000                                          308.84           224,587.14

 05/31/18                Rabobank, N.A.                              Bank and Technology Services Fees                               2600-000                                          355.36           224,231.78

 06/29/18                Rabobank, N.A.                              Bank and Technology Services Fees                               2600-000                                          311.77           223,920.01

 07/31/18                Rabobank, N.A.                              Bank and Technology Services Fees                               2600-000                                          343.54           223,576.47

 08/31/18                Rabobank, N.A.                              Bank and Technology Services Fees                               2600-000                                          332.30           223,244.17

 09/28/18                Rabobank, N.A.                              Bank and Technology Services Fees                               2600-000                                          171.25           223,072.92

 10/03/18     {11}       Universal Music Group Inc                   Royalties - Period Ending 6/30/18.                              1223-000                  2,658.85                                 225,731.77

 10/31/18                Rabobank, N.A.                              Bank and Technology Services Fees                               2600-000                                          203.64           225,528.13

 02/18/19     {11}       Universal Music Publishing Inc              Royalties - January 2018 through June 2018                      1223-000                 17,766.58                                 243,294.71

 03/25/19    20129       Department of the Treasury                  EIN # XX-XXXXXXX - Year 2018 - Form 1041. Paid per Order,       2810-000                                          550.00           242,744.71
                                                                     Dkt # 153.

 03/25/19    20130       Georgia Department of Revenue               EIN # XX-XXXXXXX - Year 2018 - Form 501. Paid per Order,        2820-000                                          450.00           242,294.71
                                                                     Dkt # 153.

 04/01/19     {11}       Universal Music Publishing Inc              Royalties - July 2018 through December 2018                     1223-000                 21,823.48                                 264,118.19

 04/01/19     {11}       Universal Music Group Inc                   Royalties - July 2018 through December 2018                     1223-000                  2,448.64                                 266,566.83

 05/16/19     {11}       Sony Music                                  Royalties - January 2018 through December 2018 - Royalties      1223-000             173,309.42                                    439,876.25
                                                                     paid to secured creditor in excess of amount owed.

 05/21/19     {11}       Sony Music                                  Royalties - January 2018 through December 2018 - Royalties      1223-000                   130.62                                  440,006.87


                                                                                                                              Page Subtotals:          $237,467.83                $8,555.32            true

{ } Asset Reference(s)                                                                                                                                                    ! - transaction has not been cleared
                                      Case 09-61855-bem        Doc 161           Filed 07/29/19 Entered 07/29/19 17:22:48                              Desc
                                                                                     Page 19 of 20
                                                                        Form 2                                                                                                          Page: 2-17
                                                        Cash Receipts And Disbursements Record
Case No.:                09-61855-BEM                                                             Trustee Name:                 S. Gregory Hays (300320)
Case Name:               SHAW, TODD ANTHONY                                                       Bank Name:                    Rabobank, N.A.
Taxpayer ID #:           **-***5016                                                               Account #:                    ******9866 Checking Account
For Period Ending:       06/30/2019                                                               Blanket Bond (per case limit): $30,203,000.00
                                                                                                  Separate Bond (if applicable): N/A

    1            2                      3                                                     4                                              5                        6                     7

  Trans.    Check or          Paid To / Received From                       Description of Transaction                   Uniform          Deposit              Disbursement           Account Balance
   Date      Ref. #                                                                                                     Tran. Code          $                        $

                                                            paid to secured creditor in excess of amount owed.

                                                              COLUMN TOTALS                                                                      467,644.66               27,637.79          $440,006.87
                                                                       Less: Bank Transfers/CDs                                                  141,211.40                    0.00
                                                              Subtotal                                                                           326,433.26               27,637.79
                 true                                                  Less: Payments to Debtors                                                                               0.00

                                                              NET Receipts / Disbursements                                                   $326,433.26              $27,637.79




                                                                                                                                                                                            false

{ } Asset Reference(s)                                                                                                                                        ! - transaction has not been cleared
                                        Case 09-61855-bem    Doc 161       Filed 07/29/19 Entered 07/29/19 17:22:48                      Desc
                                                                               Page 20 of 20
                                                                        Form 2
                                                                                                                                                              Page: 2-18
                                                        Cash Receipts And Disbursements Record
Case No.:                  09-61855-BEM                                                 Trustee Name:                 S. Gregory Hays (300320)
Case Name:                 SHAW, TODD ANTHONY                                           Bank Name:                    Rabobank, N.A.
Taxpayer ID #:             **-***5016                                                   Account #:                    ******9866 Checking Account
For Period Ending:         06/30/2019                                                   Blanket Bond (per case limit): $30,203,000.00
                                                                                        Separate Bond (if applicable): N/A


                                        Net Receipts:        $481,794.63
                           Plus Gross Adjustments:                 $0.00
                         Less Payments to Debtor:                  $0.00
                 Less Other Noncompensable Items:                  $0.00

                                          Net Estate:        $481,794.63




                                                               TOTAL - ALL ACCOUNTS                         NET DEPOSITS      NET DISBURSEMENTS ACCOUNT BALANCES
                                                               ********4265 Money Market Account                       $21.28               $0.00            $0.00

                                                               ********4266 Checking Account                         $76,535.60                       $0.00          $0.00

                                                               **********4266 Checking Account                       $78,730.27                  $14,149.97          $0.00

                                                               **********4265 Money Market Account                       $67.72                       $0.00          $0.00

                                                               ********2633 Money Market Account                             $3.97                    $0.00          $0.00

                                                               **********4267 Money Market Account                           $2.53                    $0.00          $0.00

                                                               ******9866 Checking Account                          $326,433.26                  $27,637.79    $440,006.87

                                                                                                                    $481,794.63               $41,787.76       $440,006.87
